


110 HRES 913 EH: Providing for a committee to notify the

U.S. House of Representatives
2008-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 913
		In the House of Representatives, U.
		  S.,
		
			January 15, 2008
		
		RESOLUTION
		Providing for a committee to notify the
		  President of the assembly of the Congress.
	
	
		That a committee of two Members be
			 appointed by the Speaker on the part of the House of Representatives to join
			 with a committee on the part of the Senate to notify the President of the
			 United States that a quorum of each House has assembled and Congress is ready
			 to receive any communication that he may be pleased to make.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
